Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (“Integration of regional to outcrop digital data: 3D visualization of multi-scale geological models” Computers and Geosciences 35, Pages 4-18; 2009), referred herein as Jones, in view of Tapscott et al. (U.S. Patent Application Publication No. 2011/0264430), referred herein as Tapscott.
Regarding claim 1, Jones teaches a method for creating a scalable geological model (figs 1 and 2; page 7, first para, lines 1-13) comprising: identifying one or more geological scales, establishing a geological tiered system, and identifying one or more graphical resolution levels for each of the one or more geological scales (page 10, Table 1; page 9, para beginning “Field,” the last 25 lines; para beginning “Digital,” lines 1-4); assimilating multiple scales of geological data to form a scalable geological model (page 10, Table 1; page 9, para beginning “Field,” the last 11 lines; page 15, para beginning “The principle”); and adding a well scale to the scalable geological model if a well scale property is present in a data set (page 10, Table 1, subsurface and geophysics categories, with well-bore, mining, and borehole data; page 5, first para, the last 4 lines; page 9, para beginning “Field,” lines 14-33; page 10, the last 7 lines), wherein the well scale property is a continuous variable (page 10, para beginning “Since the laser,” lines 9-15; page 11, para beginning “A multi-scale,” the last 6 lines; variable data obtained by measurements are continuous); and utilizing a point cloud method to handle one or more continuous variables (page 10, Table 1, sub-surface geology category, point clouds; para beginning “Since the laser,” lines 9-15; page 11, para beginning “A multi-scale,” the last 6 lines).
Jones teaches that “high-performance 3D visualisation is commonplace in all major petroleum companies and has become an integral part of standard exploration and production activities,” (page 5, first para, the last 4 lines) and that “Multi-scale digital models represent one tool that can help to improve understanding, and are already being utilised during petroleum exploration and production.” (page 9, para beginning “Field,” lines 14-17).  However, Jones does not explicitly teach that the well scale property is a petrophysical property.
Tapscott teaches a method for creating a scalable geological model, comprising identifying a plurality of scales from global to sub-surface levels, establishing a geological tiered system, and assimilating multiple scales to form the model (figs 6-13; para 38, lines 1-10; para 45, lines 1-8; para 92, lines 1-9; para 138, the last 9 lines; para 150, lines 1-9), and adding a well scale to the model if a petrophysical property is present in a data set (para 53, lines 18-26; para 130, lines 1-6 and the last 6 lines; para 124, lines 1-12; para 138, the last 9 lines).  It would have been obvious to one of ordinary skill in the art to incorporate such petrophysical properties in the well scale data for petroleum exploration disclosed in Jones because as known in the art, and taught by Tapscott, this increases a user’s understanding of the geological system such that modeling and predictions regarding the structure, sediments, and petrophysical characteristics within a scale are more reliable (see, for example, Tapscott, para 138, the last 6 lines).
Regarding claim 2, Jones in view of Tapscott teaches the method of claim 1, further comprising zooming in on the scalable geological model (Jones, page 10, Table 1; page 9, para beginning “Field,” the last 11 lines; e.g. moving from satellite to well-level imagery).
Regarding claim 3, Jones in view of Tapscott teaches the method of claim 1, further comprising zooming out on the scalable geological model (Jones, page 10, Table 1; page 15, para beginning “The principle,” e.g. moving from well-level to satellite imagery).
Regarding claim 4, Jones in view of Tapscott teaches the method of claim 1, wherein the one or more geological scales are a global scale, a regional scale, a basin scale, a reservoir scale, or the well scale (Jones, page 10, Table 1: global – categories 1 and 2, e.g. satellite; regional – categories 3-6, e.g. regional; basin – categories 7 and 8, e.g. lower level terrestrial; well – categories 9 and 10, e.g. subsurface and well-bore; page 9, para beginning “Field,” lines 1-22; page 10, the last 7 lines; page 11, section 4.1; section 4.2, first para; Tapscott, para 42, lines 11-19; para 92, lines 1-9; paras 111 and 114; para 138, the last 6 lines).
Regarding claim 5, Jones in view of Tapscott teaches the method of claim 4, wherein the one or more graphical resolution levels range from a coarse resolution to a fine resolution (Jones, page 10, Table 1, resolution column; page 9, para beginning “Digital,” lines 1-4; page 14, figure 5).
Regarding claim 6, Jones in view of Tapscott teaches the method of claim 4, wherein the global scale comprises a continent or an ocean (Jones, page 10, Table 1, elevation data, aerial images; page 14, fig 5A; page 13, section 5.2, the first para, lines 1-3; Tapscott, para 80, lines 1-7 and 19-23; para 145, lines 1-4).
Regarding claim 7, Jones in view of Tapscott teaches the method of claim 4, wherein the regional scale comprises a deltaic system, a continental shelf, a shallow marine setting, or a deep marine setting (Jones, page 10, Table 1, published maps, geophysics, regional data; page 14, fig 5B; page 15, the first para, lines 2-5; Tapscott, para 4, lines 3-6; para 73, lines 16-23; para 80, lines 1-7).
Regarding claim 8, Jones in view of Tapscott teaches the method of claim 4, wherein the basin scale comprises a flood plain, a levee, a fluvial channel, a shoreface, a continental slope break, or an offshore system (Jones, page 10, Table 1, outcrop capture, geology mapping; page 11, section 4.1, lines 1-8; Tapscott, para 111).
Regarding claim 9, Jones in view of Tapscott teaches the method of claim 4, wherein the reservoir scale comprises a flood plain permeable facies, a flood plain impermeable facies, a levee permeable facies, a levee impermeable facie, a fluvial channel permeable facie, a fluvial channel impermeable facie, a shoreface permeable facie, a shoreface impermeable facie, a continental slope break permeable facie, a continental slope break impermeable facie, an offshore permeable facie, or an offshore impermeable facie (Tapscott, para 106, lines 1-10; paras 109, 111, and 112).

Regarding claim 10, Jones in view of Tapscott teaches the method of claim 4, wherein the well scale comprises a permeable facie petrophysical property or an impermeable facie petrophysical property (Jones, page 10, Table 1, subsurface and geophysics categories, with well-bore, mining, and borehole data; page 5, first para, the last 4 lines; page 9, para beginning “Field,” lines 14-33; page 10, the last 7 lines; Tapscott, para 6, lines 1-15; para 58, lines 1-17; para 90, lines 1-3 and 15-20; para 106, lines 1-10; para 124, lines 1-7).
Regarding claim 11, Jones in view of Tapscott teaches the method of claim 1, further comprising performing a drilling operation, stimulation operation, or production operation which produces new data for the geological tiered system (Jones; page 5, first para, the last 4 lines; page 10, the last 7 lines; Tapscott, para 58, lines 1-17; para 81, lines 1-11).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jones, in view of Maucec et al. (U.S. Patent Application Publication No. 2011/0205844), referred herein as Maucec.
Regarding claim 12, Jones teaches a method for creating a scalable geological model (figs 1 and 2; page 7, first para, lines 1-13) comprising: identifying one or more geological scales, establishing a geological tiered system, and identifying one or more graphical resolution levels for each of the one or more geological scales (page 10, Table 1; page 9, para beginning “Field,” the last 25 lines; para beginning “Digital,” lines 1-4), wherein the one or more geological scales are a global scale, a regional scale, a basin scale, a reservoir scale, or a well scale (page 10, Table 1: global – categories 1 and 2, e.g. satellite; regional – categories 3-6, e.g. regional; basin – categories 7 and 8, e.g. lower level terrestrial; well – categories 9 and 10, e.g. subsurface and well-bore; page 9, para beginning “Field,” lines 1-22; page 10, the last 7 lines; page 11, section 4.1; section 4.2, first para); utilizing a vector method to handle categorical variables (page 10, Table 1, digitized contours, topographic maps, photogrammetric plot, digital geological mapping or survey, or borehole wireline logs; page 14, figure 5); and utilizing a point cloud method to handle continuous variables (page 10, Table 1, sub-surface geology category, point clouds; para beginning “Since the laser,” lines 9-15; page 11, para beginning “A multi-scale,” the last 6 lines; variable data obtained by measurements are continuous).
Jones does not teach utilizing a gridless point vector method.
Maucec teaches a method for creating a three-dimensional geological model (paras 24 and 26), utilizing a gridless point vector method (para 7, the last 10 lines; para 8; para 39, lines 1-6 and the last 7 lines; para 41).  It would have been obvious to one of ordinary skill in the art to utilize a gridless point vector method because as taught by Maucec, this facilitates improved interaction with geologically intuitive datasets while retaining the fidelity of the geological model (see, for example, Maucec, para 6, the last 12 lines).

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, in view of Tapscott, and further in view of Maucec.
Regarding claim 13, Jones teaches a system for creating a scalable geological model comprising: an information handling system comprising: a random access memory; a graphics module; a main memory; a secondary memory; and one or more processors to run a software configured to (figs 1 and 2; page 7, first para, lines 1-13; the three-dimensional graphics computer system) identify one or more geological scales, establish a geological tiered system, and identify one or more graphical resolution levels for each of the one or more geological scales (page 10, Table 1; page 9, para beginning “Field,” the last 25 lines; para beginning “Digital,” lines 1-4); assimilate multiple scales of geological data to form a scalable geological model (page 10, Table 1; page 9, para beginning “Field,” the last 11 lines; page 15, para beginning “The principle”); handle categorical variables with a vector method (page 10, Table 1, digitized contours, topographic maps, photogrammetric plot, digital geological mapping or survey, or borehole wireline logs; page 14, figure 5); handle continuous variables with a point cloud method (page 10, Table 1, sub-surface geology category, point clouds; para beginning “Since the laser,” lines 9-15; page 11, para beginning “A multi-scale,” the last 6 lines); add a well scale to the scalable geological model if a well scale property is present in a data set (page 10, Table 1, subsurface and geophysics categories, with well-bore, mining, and borehole data; page 5, first para, the last 4 lines; page 9, para beginning “Field,” lines 14-33; page 10, the last 7 lines); and use the scalable geological model for petroleum exploration, reserves estimation, production forecasting, fracture operations, or flow simulation (page 5, first para, the last 4 lines; page 9, para beginning “Field,” lines 14-17).
Jones does not explicitly teach that the well scale property is a petrophysical property.
Tapscott teaches a method for creating a scalable geological model, comprising identifying a plurality of scales from global to sub-surface levels, establishing a geological tiered system, and assimilating multiple scales to form the model (figs 6-13; para 38, lines 1-10; para 45, lines 1-8; para 92, lines 1-9; para 138, the last 9 lines; para 150, lines 1-9), and adding a well scale to the model if a petrophysical property is present in a data set (para 53, lines 18-26; para 130, lines 1-6 and the last 6 lines; para 124, lines 1-12; para 138, the last 9 lines).  It would have been obvious to one of ordinary skill in the art to incorporate such petrophysical properties in the well scale data for petroleum exploration disclosed in Jones because as known in the art, and taught by Tapscott, this increases a user’s understanding of the geological system such that modeling and predictions regarding the structure, sediments, and petrophysical characteristics within a scale are more reliable (see, for example, Tapscott, para 138, the last 6 lines).
Jones in view of Tapscott does not teach utilizing a gridless point vector method. 
Maucec teaches a method for creating a three-dimensional geological model (paras 24 and 26), utilizing a gridless point vector method (para 7, the last 10 lines; para 8; para 39, lines 1-6 and the last 7 lines; para 41).  It would have been obvious to one of ordinary skill in the art to utilize a gridless point vector method because as taught by Maucec, this facilitates improved interaction with geologically intuitive datasets while retaining the fidelity of the geological model (see, for example, Maucec, para 6, the last 12 lines).
Regarding claims 14-17 and 18, the limitations of these claims substantially correspond to the limitations of claims 2-5 and 11, respectively; thus they are rejected using similar rationale as their corresponding claims, shown above.
Regarding claim 19, Jones in view of Tapscott, further in view of Maucec teaches the system of claim 18, wherein the one or more processors are further configured to update the scalable geological model based at least in part on the new data (Jones; page 5, first para, the last 4 lines; page 10, the last 7 lines; Tapscott, para 58, lines 1-17; para 81, lines 1-11).
Regarding claim 20, Jones in view of Tapscott, further in view of Maucec teaches the system of claim 13, wherein the software is disposed on the main memory or the secondary memory (Jones, figures 1 and 2; Tapscott, para 48).

Response to Arguments
Applicant’s arguments on page 6 of the Remarks, with respect to the 112 rejections, have been fully considered and are persuasive.  The amendments are sufficient to overcome the 112 rejections; hence these rejections have been withdrawn.

On pages 6-7 of the Remarks, with respect to independent claims 1, 12, and 13, Applicant argues that the prior art does not teach the limitations added in amendment pertaining to utilizing a point cloud method to handle continuous variables and utilizing a gridless point vector method to handle categorical variables.  The Examiner respectfully disagrees with this argument.
Regarding the newly recited point cloud method, it is respectfully submitted that Jones teaches this limitation, as shown above.  Regarding the newly recited gridless point vector method, this argument is moot in view of the new ground of rejection presented above, in which Maucec is relied upon to teach a gridless point vector method.  Thus it is respectfully submitted that the prior art teaches the limitations of the claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zagayevskiy et al.; 19 September 2015; Multivariate grid-free geostatistical simulation with point or block scale secondary data.
Tahmasebi et al.; 19 March 2014; Accelerating pattern-based geostatistical simulation of categorical variables using a multi-scale search in Fourier space.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364. The examiner can normally be reached Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613